Citation Nr: 1123118	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-03 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1962 to April 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision that, in pertinent part, denied service connection for hypertension.  The Veteran timely appealed.

This case was also developed on the issues of service connection for diabetes mellitus, heart disease, and peripheral neuropathy of the lower extremities.  In October 2009, the RO granted service connection for diabetes mellitus, coronary artery disease, and peripheral neuropathy of each lower extremity.  Those matters are no longer in appellate status, and will not be addressed by the Board.

In September 2010, the RO received a statement from the Veteran's representative that could be construed as a claim of an increased rating for diabetes mellitus.  That matter has not been developed for appellate review and if referred to the RO for appropriate action.  In February 2011, the Veteran withdrew his prior request for a Board hearing, in writing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that service connection for hypertension is warranted on the basis that his disability is proximately due to or a result of his service-connected diabetes mellitus.

Service connection is in effect for diabetes mellitus, currently evaluated as 20 percent disabling.  Service connection is also in effect for coronary artery disease, rated as 10 percent disabling; and for peripheral neuropathy of each lower extremity, each separately rated as 10 percent disabling.

Service treatment records contain neither complaints nor findings of high blood pressure or hypertension. There is no evidence of hypertension within the first post-service year.  

The post-service records include VA treatment records, dated in February 2001, that show a diagnosis of diabetes mellitus of two years' duration.  Additional VA treatment records, dated in November 2001, reflect a past medical history of hypertension, and include a diagnosis of hypertension.  In February 2002, a VA physician noted that the Veteran had multiple risk factors for coronary artery disease-including hypertension, diabetes mellitus, and smoker status-post appendectomy with acute coronary syndrome.

The Veteran underwent a VA examination in August 2009 for purposes of determining the nature and etiology of his hypertension.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner indicated that the Veteran's hypertension was diagnosed in 2005, which is not consistent with VA treatment records.  Following examination, the examiner indicated that there was no objective evidence establishing diabetes mellitus as the cause, or aggravating cause, of the Veteran's hypertension.  The examiner could not conclude that the Veteran's hypertension was related to his diabetes mellitus, without speculation.
  
When a Department of Veterans Affairs (VA) medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board of Veterans' Appeals, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  An examiner who states no conclusion as to etiology or diagnosis can be reached without resorting to speculation should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of his hypertension.  The claims folder, to include all service treatment records and post-service treatment records, should be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that hypertension is due to or aggravated by diabetes mellitus, or any other service-connected disability.  If aggravated, the examiner should specify what permanent, measurable increase in the severity of hypertension is attributable to the service-connected disability. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the evidence discussed in this remand, including the August 2009 VA examination.  

2.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefit sought is not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



